United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2039
                        ___________________________

                                 Jerry L. Donaldson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                  Kansas City Southern Railway Company, The

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: March 7, 2018
                               Filed: April 26, 2018
                                    [Published]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

     In this diversity action, Jerry Donaldson appeals the adverse summary
judgment decision issued by the district court in favor of Kansas City Southern
Railway (Southern) as to Donaldson’s claim that Southern negligently maintained the
roadway at a crossing where its three tracks intersected a state highway.
        Viewing the evidence in the light most favorable to Donaldson, we conclude
that he established a genuine issue of material fact as to whether Southern negligently
maintained the pavement. See W. Heritage Ins. Co. v. Asphalt Wizards, 795 F.3d
832, 836-37 (8th Cir. 2015); Depositors Ins. Co. v. Wal-Mart Stores, Inc., 506 F.3d
1092, 1094 (8th Cir. 2007). While Ark. Code Ann. § 27-67-214(b) limits Southern’s
liability to maintain “that part of the roadway between [its] tracks and to the end of
the cross ties on each side,” the case law interpreting the statute does not clearly
indicate whether the area between the cross ties is covered. Cf. Untiedt v. St. Louis
Sw. Ry. Co., 440 S.W.2d 251, 255 (Ark. 1969) (noting the duty of railroad company
to maintain roadway is limited to portion of roadway between its tracks and to end of
cross ties on each side). The district court may need to predict how the Arkansas
Supreme Court would interpret the statute. See Jackson v. Anchor Packing Co., 994
F.2ed 1295, 1301 (8th Cir. 1993).

     Accordingly, we reverse the district court’s summary judgment decision, and
remand this case for further proceedings consistent with this opinion.
                       ______________________________




                                         -2-